EXHIBIT 10.1

Execution

STOCKHOLDERS AGREEMENT

 

This Stockholders Agreement (this “Agreement”), dated as of January 14, 2019 is
entered into between Golden Entertainment, Inc., a Minnesota corporation (the
“Company”), and the Stockholders (including the Designated Stockholders), set
forth on Exhibit A hereto (each, a “Stockholder” and collectively, the
“Stockholders”).  The Stockholders and the Company are each a “Party” and
collectively the “Parties”.

 

WHEREAS, Marnell Gaming, LLC, a Nevada limited liability company (“Marnell
Gaming”), owned all of the issued and outstanding membership interests of
Colorado Belle Gaming, LLC, a Nevada limited liability company (“Colorado
Belle”), and Edgewater Gaming, LLC, a Nevada limited liability company
(“Edgewater” and together with Colorado Belle, the “Subsidiaries”);

WHEREAS, Marnell Gaming and the Company entered into a Membership Interest
Purchase Agreement, dated as of July 14, 2018 (the “MIPA”), pursuant to which
(and subject to the terms and conditions thereof), amongst other things, Golden
Casinos Nevada, LLC, a Delaware limited liability company and indirect wholly
owned subsidiary of the Company purchased all of the issued and outstanding
membership interests of the Subsidiaries and Marnell Gaming received the right
to receive a certain number of shares of common stock, par value $0.01 per
share, of the Company (“Company Common Stock”);

WHEREAS, Marnell Gaming assigned its right to receive the Company Common Stock
directly and indirectly to the Stockholders pursuant to an Assignment and
Agreement To Be Bound, dated as of January 14, 2019 (the “Assignment
Agreement”); and

WHEREAS this Agreement was an integral part of Marnell Gaming’s and the
Company’s willingness to enter into the MIPA.

NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained herein, and subject to the conditions set
forth herein, the Parties agree as follows:

1.Board Observer.  Subject to the Stockholder Designee’s (as defined below)
execution and delivery of a confidentiality agreement in form and substance
reasonably acceptable to the Company and the Stockholder Designee, effective as
of the day following the Closing and ending on the date following the Company’s
2019 annual meeting (the “2019 Annual Meeting”), the Board of Directors of the
Company (the “Board”) shall permit Anthony A. Marnell III (the “Stockholder
Designee”) to attend all meetings of the Board (including telephonic meetings)
and any committee thereof in a nonvoting observer capacity.  In connection
therewith, the Board or the Company shall give the Stockholder Designee copies
of all notices, minutes, consents, and other materials that it provides to
members of the Board or any committee thereof substantially concurrently
therewith.  Notwithstanding the foregoing, the Company may withhold any
information and exclude the Stockholder Designee from any such meeting or
portion thereof, including closed and/or executive sessions, if the Board
determines in good faith that such exclusion is reasonably necessary to preserve
the attorney-client privilege or under circumstances that present an actual or
potential conflict of interest.  Upon reasonable notice and at a scheduled

-1-

 

--------------------------------------------------------------------------------

 

meeting of the Board or such other time, if any, as the Board may determine in
its sole discretion, the Stockholder Designee may address the Board with respect
to the Stockholder Designee’s concerns regarding significant business issues
facing the Company.  For the avoidance of doubt, the designation of the
Stockholder Designee is a right, and not an obligation, of the Stockholders.

2.Nomination Rights.

(a)So long as the Stockholder Designee meets the Designee Qualifications (as
defined below), the Company shall, to the fullest extent permitted by Law,
include the Stockholder Designee in the slate of nominees recommended by the
Board at the 2019 Annual Meeting.

(b)The Stockholder Designee shall, at the time of his nomination as a director
of the Company (a “Director”) and at all times thereafter until he ceases to
serve as a Director:

(i)meet and comply with any and all policies, procedures, processes, codes,
rules, standards and guidelines of the Company applicable to all non-employee
Directors, including the Company’s code of business conduct and ethics,
securities trading policies and corporate governance guidelines;

(ii)not be involved in any of the events enumerated in Item 2(d) or Item 2(e) of
Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K, in each
case, during the applicable time period set forth therein;

(iii)not be subject to any order, decree or judgment of any Governmental
Authority prohibiting service as a director of any public company;

(iv)not be an employee, officer, or director or, or consultant to, or be
receiving any compensation or benefits from, any competitor of the Company
except (A) as otherwise agreed to by the Corporate Governance Committee of the
Board (the “Corporate Governance Committee”) and (B) for any such role with or
compensation from Marnell Gaming or its Affiliates; and

(v)have demonstrated good judgment, character and integrity in his personal and
professional dealings and have relevant financial, investment, management and/or
business experience, qualification and background for purposes of serving as a
Director, each as determined by the Corporate Governance Committee acting in
good faith (the requirements being set forth in this Section 2(b) being referred
to, collectively, as the “Designee Qualifications”, which the Company represents
are and will continue to be equally applicable (other than clause (B) of
subsection (iv)) to all Directors and candidates therefor when and as applicable
to the Stockholder Designee).

(c)The Stockholder Designee, as a condition to his initial election to the Board
and any re-nomination for election to the Board, must be willing to be
interviewed by the Corporate Governance Committee on the same basis as any other
candidate for appointment or election or re-election to the Board and must be
reasonably satisfactory to the Corporate Governance Committee acting in good
faith.  The Stockholders, in their capacity as stockholders of the Company, and
the Stockholder Designee shall deliver such questionnaires and otherwise provide
such information as are reasonably requested by the Company in connection with
assessing the

-2-

 

--------------------------------------------------------------------------------

 

qualification, independence and other criteria applicable to Directors, or
required to be or customarily provided by directors, candidates for director,
and their Affiliates and representatives for inclusion in a proxy statement or
other filings required by applicable Law and the rules of the NASDAQ Stock
Market, in each case, to substantially the same extent requested or required of
other candidates for appointment, election or re-election to the Board after the
date hereof.

3.Transfer Restrictions.

(a)From the date hereof until the earlier of (i) the date of the 2019 Annual
Meeting, or (ii) the date eight (8) months following the date hereof (the
“Restricted Period”), the Designated Stockholders (as identified on Exhibit A
hereto) shall not, directly or indirectly, by operation of Law, contract or
otherwise, (i) sell, contract to sell, give, assign, hypothecate, pledge,
encumber, grant a security interest in, offer, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend or otherwise transfer or dispose of any economic,
voting or other rights in the Restricted Shares, (ii) engage in any hedging,
swap, forward contract or other similar transaction that is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
beneficial ownership of, or a pecuniary interest in, the Restricted Shares,
including any short sale or any purchase, sale or grant of any right (including
without limitation any put or call option) with respect to such Restricted
Shares, or (iii) enter into a short sale of, or trade in, derivative securities
representing the right to vote or economic benefits of, the Restricted Shares
(clauses (i)-(iii), a “Transfer”), other than, in each case, pursuant to a
Permitted Transfer (as defined below).

(b)“Permitted Transfer” means:

(i)a Transfer that has been approved in advance by a majority of the
disinterested members of the Board or a duly-authorized committee thereof;

(ii)a Transfer in connection with any acquisition (whether direct or indirect,
including by way of merger, share exchange, consolidation, business combination,
tender offer, exchange offer or other similar transaction) that would result in
any Person beneficially owning more than fifty percent (50%) of the total
outstanding shares of Company Common Stock approved by the Board or a
duly-authorized committee thereof (including if the Board or such committee
(A) recommends that the Company’s stockholders tender in response to a tender or
exchange offer or (B) does not recommend that the Company’s stockholders reject
any such tender or exchange offer within the ten (10) business day period
specified in Rule 14e-2(a) under the Exchange Act); or

(iii)a Transfer to a direct or indirect equityholder of a Designated
Stockholder; provided that, prior to such Transfer, such transferee shall have
agreed in writing with the Company, in a form reasonably acceptable to the
Company, to be bound by this Section 3 (a “Permitted Transferee” and, together
with the Designated Stockholders, the “Holders”).

(c)“Restricted Shares” means the Issued Shares held by the Designated
Stockholders, as set forth on Exhibit A hereto.

(d)Following the Restricted Period, the Holders shall be free to Transfer any
Restricted Shares.

-3-

 

--------------------------------------------------------------------------------

 

(e)Any Transfer or attempted Transfer of Restricted Shares in violation of this
Section 3 shall, to the fullest extent permitted by applicable Law, be null and
void ab initio, and the Company shall not, and shall instruct its transfer agent
and other third parties not to, record or recognize any such purported
transaction on the books of the Company.

(f)The certificates or book-entry position representing the Issued Shares will
bear or reflect, as applicable, legends substantially similar to the following:

“THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THE EXCHANGE THEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES
MAY NOT BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR OTHERWISE DISPOSED OF EXCEPT
(1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR (2)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT RELATING TO SUCH SECURITIES
UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE STATE
SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER JURISDICTIONS.”

Additionally, for so long as a Holder of the Issued Shares is subject to any
transfer restrictions set forth in this Agreement or the other Transaction
Documents, the certificates or book-entry position representing such Holder’s
Issued Shares will bear or reflect a legend substantially similar to the
following:

 

“THESE SECURITIES ARE SUBJECT TO TRANSFER AND OTHER RESTRICTIONS SET FORTH IN
THE STOCKHOLDERS AGREEMENT, DATED AS OF JANUARY 14, 2019, BETWEEN GOLDEN
ENTERTAINMENT, INC., A MINNESOTA CORPORATION, AND THE SIGNATORIES THERETO, AS
AMENDED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE
COMPANY.”

 

Notwithstanding the foregoing, upon the request of a Holder, (i) in connection
with any Transfer of Restricted Shares after the Restricted Period (including in
a public offering), the Company shall promptly cause the first and second
paragraphs of the legend (or notation) to be removed upon such Transfer if such
restrictions would not be applicable following such Transfer, (ii) following
receipt by the Company of an opinion of counsel to the Company to the effect
that such legend (or notation) may be lifted in connection with the Transfer of
Issued Shares, the Company shall promptly cause the first paragraph of the
legend (or notation) to be removed from any Issued Shares to be Transferred in
accordance with the terms of this Agreement, and (iii) to the extent the first
and second paragraphs of the legend (or notation) would be removed pursuant to
this paragraph in connection with any Transfer of Issued Shares, the Company
shall use its reasonable best efforts to cause such Issued Shares to be
registered in the name of The Depository Trust Company’s nominee.

(g)

Any Transfers of Issued Shares by the Holders (including Permitted Transfers)
shall be subject to all mandatory Gaming-related Laws and permits (relating to
the Transfer of Issued

-4-

 

--------------------------------------------------------------------------------

 

Shares) applicable to the Holders, the transferee, or the Company in those
jurisdictions in which the Company or its subsidiaries then conduct Gaming
Activities.

 

4.Registration Rights.

(a)From and after the date hereof (or, with respect to Restricted Shares, from
and after the expiration of the Restricted Period), if the Company (i) proposes
to file a registration statement under the Securities Act with respect to a
primary offering of any Company Common Stock (except pursuant to registrations
on Form S-4 or any successor form, or on Form S-8 or any successor form) on a
form that would permit registration of Registrable Shares (as defined below) for
sale to the public under the Securities Act or (ii) proposes to file an initial
prospectus supplement to a registration statement with respect to a primary
offering of Company Common Stock on a form that would permit registration of
Registrable Shares for sale to the public under the Securities Act in connection
with filing such prospectus supplement, then the Company shall give written
notice of such proposed filing to the Stockholder Designee not less than twenty
one (21) days before the anticipated filing date, describing in reasonable
detail the proposed offering (including the number and class of securities
proposed to be offered, the proposed date of filing of such registration
statement or prospectus supplement, any proposed means of distribution of such
securities, any proposed managing underwriter of such securities and a good
faith estimate by the Company of the proposed maximum offering price of such
securities as such price is proposed to appear on the facing page of such
registration statement or prospectus supplement), and offering the Holders the
opportunity to register and offer such number of Registrable Shares of the same
class as those being offered by the Company as the Holders may request.  Upon
the written request of a Holder, received by the Company no later than ten (10)
days after receipt by the Stockholder Designee of the notice sent by the
Company, to register and offer, on the same terms and conditions as the
securities otherwise being sold pursuant to such registration statement or
prospectus supplement, any of the Holder’s Registrable Shares of the same class
as those being offered (which request shall state the intended method of
disposition thereof if the securities otherwise being sold are being sold by
more than one method of disposition), the Company will cause such Registrable
Shares as to which registration shall have been so requested to be included in
the registration statement or prospectus supplement proposed to be filed by the
Company on the same terms and conditions as the securities otherwise being sold
pursuant to such registration statement or prospectus supplement (a “Piggyback
Registration”); provided, however, that, notwithstanding the foregoing, the
Company may at any time, in its sole discretion, without the consent of the
Holders, delay or abandon the proposed offering in which the Holders had
requested to participate pursuant to this Section 4(a) or cease the filing (or
obtaining or maintaining the effectiveness) of or withdraw the related
registration statement or prospectus supplement or other governmental approvals,
registrations or qualifications.  In such event, the Company shall so notify the
Stockholder Designee and the Company shall incur no liability to the
Stockholders for its failure to complete any such offering.

(b)If a Piggyback Registration is initiated, and the managing underwriter
advises the Company that in its reasonable opinion the number of equity
securities requested to be included in such registration exceeds the number that
can be sold in such offering without having a material adverse effect on the
price or success of the offering, then the Company shall include in such
registration statement or prospectus supplement the maximum number of shares
that such underwriter advises can be so sold without having such adverse effect,
allocated (i) first, to the

-5-

 

--------------------------------------------------------------------------------

 

equity securities the Company proposes to sell, (ii) second, to the Holders and
any other shareholder of the Company with piggyback registration rights
entitling it to include shares of Company Common Stock, and (iii) third, among
management of the Company and other security holders of the Company not entitled
to piggyback registration rights, pro rata among each of the foregoing on the
basis of the percentage of the then outstanding shares requested to be
registered by them.

(c)The Company may, by notice in writing to the Holders (a “Suspension Notice”),
postpone the filing or effectiveness of any registration requested pursuant to
this Section 4 (including any post-effective amendments thereto), or otherwise
suspend the registration rights of the Holders and/or require the Holders to
suspend use of any resale prospectus for any period of time determined by the
Company if there shall occur a Material Disclosure Event (as defined below)
(such period, a “Suspension Period”). The Holders agree that, upon receipt of a
Suspension Notice, the Holders will forthwith discontinue any public sale or
distribution of Registrable Shares until the earlier of (i) the expiration of
the Suspension Period and (ii) the Holders receipt of a notice from the Company
to the effect that such suspension has terminated.  The Company covenants and
agrees that it will not deliver a Suspension Notice with respect to a Suspension
Period unless the Company’s employees, officers and directors are also
prohibited by the Company for the duration of such Suspension Period from
effecting any public sales of shares of Company Common Stock beneficially owned
by them.  In the event of a Suspension Notice, the Company shall, promptly after
such time as the related Material Disclosure Event no longer exists, provide
notice to the Holders that the Suspension Period has ended, and take any and all
actions necessary or desirable to give effect to the Holder’s rights under this
Section 4 that may have been affected by such notice.  Notwithstanding the
foregoing, each Suspension Period shall not exceed a period of forty-five (45)
days, and there shall be no more than two (2) such Suspension Periods in any
12-month period.

(d)All expenses, other than Selling Expenses (as defined below), incurred in
connection with registrations, filings or qualifications pursuant to this
Section 4 with the SEC and Financial Industry Regulatory Authority, printers’
and accounting fees, and fees and disbursements of counsel for the Company,
shall be borne and paid by the Company.  All Selling Expenses shall be borne by
the participating Holders; or if there are other selling shareholders with
shares being registered pursuant to such registration statement, then pro rata
by the selling shareholders based on the number of shares sold by such selling
shareholder in the offering.

(e)For purposes of this Section 4,

(i)“Material Disclosure Event” means, as of any date of determination, any
public disclosure of material non-public information that, in the good faith
judgment of the Board (A) would be required to be made in any registration
statement or report filed with the SEC by the Company so that such registration
statement or report would not be materially misleading; (B) would not be
required to be made at such time but for the filing, effectiveness or continued
use of such registration statement or report; and (C) the Company has a bona
fide business purpose for not disclosing publicly.

(ii)“Registrable Shares” means the Issued Shares, including, without limitation,
any shares of Company Common Stock paid, issued or distributed in respect of any
such shares by way of stock dividend, stock split or distribution, or in
connection with a

-6-

 

--------------------------------------------------------------------------------

 

combination of shares, recapitalization, reorganization, merger or
consolidation, or otherwise, but excluding shares of Company Common Stock
otherwise acquired after the date hereof, including in the open market before or
after the date hereof, provided, however, that the Issued Shares will cease to
be “Registrable Shares” (A) after such shares have been sold pursuant to an
effective registration statement or in compliance with Rule 144, (B) when the
remaining Issued Shares held by a Holder could, in the opinion of counsel
reasonably satisfactory to Company, be sold by such Holder in a single
transaction under Rule 144 (or a successor provision) or (C) upon such time as
the registration statement registering the resale of the Registrable Shares has
been effective for twenty four (24) months following the Restricted Period
(regardless of whether such months are consecutive).

(iii)“Selling Expenses” means the fees and disbursements of counsel for the
Holders (and, for the avoidance of doubt, underwriting discounts or commissions
with respect to the Registrable Shares sold pursuant to such registration).

(f)With a view to making available to the Holders the benefits of Rule 144,
during the term of this Agreement, the Company covenants that it will use
commercially reasonable efforts to (i) file in a timely manner all reports and
other documents required, if any, to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted thereunder and (ii) make
available information necessary to comply with Rule 144 with respect to resales
of the Issued Shares under the Securities Act, at all times, to the extent
required from time to time to enable the Holders to resell such shares without
registration under the Securities Act within the limitation of the exemptions
provided by (A) Rule 144 (if available with respect to resales of such shares),
as such rule may be amended from time to time, or (B) any other rules or
regulations now existing or hereafter adopted by the SEC.

(g)To the extent permitted by applicable Law, the Company will indemnify and
hold harmless the Holders against any Losses arising out of or based upon any
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular, any amendments or supplements thereto,
“issuer free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act) or other document (including any related registration statement,
notification, or the like) incident to any such registration, qualification, or
compliance, or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any violation by the Company of the Securities Act,
any state securities law, or any rule or regulation thereunder applicable to the
Company, in each case, in connection with this Section 4, and the Company will
pay to the Holders any legal or other reasonable and documented expenses
incurred thereby in connection with investigating or defending any claim or
proceeding from which such Losses may result, as such expenses are incurred;
provided, however, that the indemnity agreement contained in this Section 4
shall not apply to amounts paid in settlement of any such claim or proceeding if
such settlement is effected without the consent of the Company, which consent
shall not be unreasonably withheld or delayed, nor shall the Company be liable
to the Holders for any Losses to the extent that they arise out of or are based
upon actions or omissions made in reliance upon and in conformity with written
information furnished by or on behalf of the Holders expressly for use in
connection with such registration.

(h)Promptly after receipt by a Holder of notice of the commencement of any
action

-7-

 

--------------------------------------------------------------------------------

 

(including any governmental action) for which such Holder may be entitled to
indemnification hereunder, such Holder will, if a claim in respect thereof is to
be made against the Company under this Section 4, give the Company notice of the
commencement thereof.  The Company shall have the right to participate in such
action and, to the extent the Company so desires, to assume the defense thereof
with counsel reasonably satisfactory to the Holder; provided, however, that such
Holder shall have the right to retain one separate counsel, with the reasonable
and documented fees and expenses to be paid by the Company, if (i) such Holder
reasonably objects to such assumption on the grounds that there may be defenses
available to it which are different from or in addition to those available to
the Company, (ii) such Holder and the Company shall have mutually agreed to the
retention of such counsel or (iii) in the reasonable opinion of such Holder,
representation of such Holder by the counsel retained by the Company would be
inappropriate due to an actual or potential conflict of interest between such
Holder and the Company in such proceeding.  The failure to give notice to the
Company within a reasonable time of the commencement of any such action shall
not relieve the Company of any liability to the Holders under this Section 4,
unless and only to the extent that such failure materially prejudices the
Company’s ability to defend such action.  Notwithstanding the foregoing, the
failure to give notice to the Company will not relieve it of any liability that
it may have to the Holder otherwise than under this Section 4. The Company shall
not, without the prior written consent of the applicable Holder(s), effect any
settlement of any claim or pending or threatened proceeding in respect of which
such Holder(s) is or could have been a party and indemnity could have been
sought hereunder by such Holder(s), unless such settlement includes an
unconditional release of such Holder(s) from all liability arising out of such
claim or proceeding.

(i)To provide for just and equitable contribution to joint liability under the
Securities Act in any case in which contribution under the Securities Act may be
required on the part of a Holder, then such Holder will contribute to the
aggregate losses, claims, damages, liabilities, or expenses to which it may be
subject in such proportion as is appropriate to reflect the relative fault of
the Company and such Holder in connection with the statements, omissions, or
other actions that resulted in such loss, claim, damage, liability, or expense,
as well as to reflect any other relevant equitable considerations.  The relative
fault of the Company and such Holder shall be determined by reference to, among
other things, whether the untrue or allegedly untrue statement of a material
fact, or the omission or alleged omission of a material fact, relates to
information supplied by the Company or by such Holder and the parties’ relative
intent, knowledge, access to information, and opportunity to correct or prevent
such statement or omission; provided, however, that, in any such case (x) such
Holder will not be required to contribute any amount in excess of the public
offering price of all such Registrable Shares offered and sold by such Holder
pursuant to such registration statement, and (y) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

5.Representations and Warranties.

(a)The Company represents and warrants to the Stockholders that (i) the Company
has the corporate power and authority to execute this Agreement and to bind it
thereto, (ii) this Agreement has been duly and validly authorized, executed and
delivered by the Company, and, assuming this Agreement is duly and validly
executed and delivered by the Stockholders, constitutes a valid and binding
obligation and agreement of the Company, enforceable against the

-8-

 

--------------------------------------------------------------------------------

 

Company in accordance with its terms, except as enforcement thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles and (iii) the execution,
delivery and performance of this Agreement by the Company does not and will not
(A) violate or conflict with any law, rule, regulation, order, judgment or
decree applicable to the Company, or (B) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

(b)Each Stockholder represents and warrants to the Company that (i) the
Stockholder has the power and authority to execute this Agreement and to bind it
thereto, (ii) this Agreement has been duly and validly authorized, executed and
delivered by the Stockholder, and, assuming this Agreement is duly and validly
executed and delivered by the Company, constitutes a valid and binding
obligation and agreement of the Stockholder, enforceable against the Stockholder
in accordance with its terms, except as enforcement thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or similar laws generally affecting the rights of creditors and
subject to general equity principles and (iii) the execution, delivery and
performance of this Agreement by the Stockholder does not and will not (A)
violate or conflict with any law, rule, regulation, order, judgment or decree
applicable to the Stockholder or (B) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Stockholder is a party or by which it is bound.

6.Termination.  This Agreement shall terminate on the later of (a) the
expiration of the Restricted Period and (b) the date on which no Holder holds
any Registrable Shares; provided, that paragraphs (g), (h) and (i) of Section 4,
this Section 6 and Sections 8 – 16 shall survive for any sales of Registrable
Shares prior to such date.

7.Further Assurance.  Each Party shall sign such further documents, cause such
meetings to be held, resolutions passed, exercise its votes and do and perform
and cause to be done such further acts and things as may be necessary in order
to give full effect to this Agreement.

8.Specific Performance.  The Parties agree that irreparable damage for which
monetary damages, even if available, may not be an adequate remedy, would occur
in the event that the Parties do not perform the provisions of this Agreement in
accordance with its specified terms or otherwise breach such provisions. The
Parties acknowledge and agree that the Parties shall be entitled to an
injunction, specific performance and other equitable relief to prevent breaches
of this Agreement and to enforce specifically the terms and provisions hereof,
this being in addition to any other remedy to which they are entitled at law or
in equity. Any Party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction. Each Party acknowledges and agrees
that the

-9-

 

--------------------------------------------------------------------------------

 

rights to an injunction, specific performance or other equitable remedy
contemplated herein are an integral part of the transactions contemplated by
this Agreement and without such right, neither of the Parties would have entered
into this Agreement.

9.Expenses; Liability.  Except as expressly set forth herein, each Party shall
be responsible for its own fees and expenses incurred in connection with the
negotiation, execution and performance of this Agreement and the transactions
contemplated hereby, including, but not limited to, any matters related to any
regular or special meeting of the Company.

10.Severability.  The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.  If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
invalid or unenforceable, (a) a suitable and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid or unenforceable provision
and (b) the remainder of this Agreement and the application of such provision to
other Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.

11.Notices.  All notices, requests, instructions or other documents to be given
hereunder by either Party to the other shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by email or
overnight courier:

If to the Company:

Golden Entertainment, Inc.
6595 S. Jones Boulevard
Las Vegas, Nevada 89118
Attention:  Sean Higgins
Email: shiggins@goldenent.com

with a copy to:

Latham & Watkins LLP
10250 Constellation Blvd. Suite 1100

Los Angeles, CA 90067

Attention: Steven Stokdyk and Jason Morelli

E-mail: steven.stokdyk@lw.com and jason.morelli@lw.com

 

If to the Stockholders: As set forth on Exhibit A hereto.

with a copy to:

-10-

 

--------------------------------------------------------------------------------

 

Holland & Hart LLP
5441 Kietzke Lane, Suite 200

Reno, NV  89511

Attention: David Garcia and James Newman
Email: dgarcia@hollandhart.com and jnewman@hollandhart.com

or to such other persons or addresses as may be designated in writing by the
Party to receive such notice as provided above.  Any notice, request,
instruction or other document given as provided above shall be deemed given to
the receiving Party upon actual receipt, if delivered personally; three business
days after deposit in the mail, if sent by registered or certified mail; upon
confirmation of successful transmission, if sent by email (provided, that, if
given by email such notice, request, instruction or other document shall be
followed up within one business day by dispatch pursuant to one of the other
methods described herein); or on the next business day after deposit with an
overnight courier, if sent by an overnight courier.

12.Governing Law and Venue.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THEREOF (OTHER THAN NEW YORK GENERAL
OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402). Each Party hereto agrees that it
shall bring any action or proceeding in respect of any claim arising out of, or
related to, this Agreement exclusively in the United States District Court for
the Southern District of New York sitting in the Borough of Manhattan, of the
City of New York, solely in respect of the interpretation and enforcement of the
provisions of (and any claim or cause of action arising under or relating to)
this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in said courts or that the venue thereof may
not be appropriate or that this Agreement or any such document may not be
enforced in or by such courts, and the Parties irrevocably agree that all claims
relating to such action, proceeding or transactions shall be heard and
determined in such courts. Each Party expressly acknowledges that the foregoing
waiver is intended to be irrevocable under the Laws of the State of New York and
of the United States of America; provided, that, each such Party’s consent to
jurisdiction and service contained in this Section 12 is solely for the purpose
referred to in this Section 12 and shall not be deemed to be a general
submission to said courts or in the State of New York other than for such
purpose. The Parties hereby consent to and grant any such court jurisdiction
over the person of such Parties and, to the extent permitted by Law, over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 11 or in such other manner as may be permitted by Law shall be valid and
sufficient service thereof.

13.WAIVER OF JURY TRIAL.  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION OR
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE

-11-

 

--------------------------------------------------------------------------------

 

TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY HEREBY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER,
(II) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 13.

14.Counterparts; Headings.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the Parties
and delivered to the other Party (including by means of electronic delivery or
facsimile). The section headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.

15.Entire Agreement; Amendment and Waiver; Successors and Assigns; Third Party
Beneficiaries; Defined Terms.

(a)This Agreement, the MIPA (including any exhibits and schedules thereto and
the Disclosure Schedules) and the documents, instruments and other agreements
among the Parties contemplated hereby or thereby or referred to herein or
therein, including each Transaction Agreement, constitute the entire agreement
of the Parties with respect to the subject matter of this Agreement, and
supersede all prior agreements, understandings, representations and warranties,
both written and oral, among the Parties, with respect to the subject matter
hereof.

(b)No modifications of this Agreement can be made except in writing signed by an
authorized representative of each of the Stockholders and the Company. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. Time is of the essence in the performance of this
Agreement. All remedies hereunder are cumulative and are not exclusive of any
other remedies provided by law.

(c)The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to the Stockholders, the prior written consent of the
Company, and with respect to the Company, the prior written consent of the
Stockholders. This Agreement is solely for the benefit of the Parties hereto and
is not enforceable by any other Persons, except that the Holders (other than the
Stockholders) shall be third party beneficiaries of the provisions of Section 4.

(d)Capitalized terms used herein but not defined herein will have the meanings
given

-12-

 

--------------------------------------------------------------------------------

 

to them in the MIPA.

16.Interpretation.  Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts relating thereto exchanged among the Parties shall be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

[Remainder of page intentionally left blank]

-13-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

 

THE COMPANY:

 

 

GOLDEN ENTERTAINMENT, INC.

By:_/s/ Charles H. Protell__________________

Name: Charles H. Protell

Title: CFO

 

 

 

 

-14-

 

--------------------------------------------------------------------------------

 

THE STOCKHOLDERS:

 

 

THE WELLS FAMILY 2001 TRUST

dated June 21, 2001

 

 

By:_/s/ Gregory K. Wells____________

Name:Gregory K. Wells

Title:Co-Trustee

 

 

By:_/s/ Michelle K. Wells___________

Name:Michelle K. Wells

Title:Co-Trustee

 

 

THE WOODHEAD FAMILY 1999 TRUST

dated December 10, 1999

 

 

By: _/s/ Matthew E. Woodhead_______

Name:Matthew E. Woodhead

Title:Co-Trustee

 

 

By: _/s/ Kari R. Woodhead____________

Name:Kari R. Woodhead

Title:Co-Trustee

 

 

THE LYNDY MARNELL 2003 TRUST

DTD 08/11/2003

 

 

By:_/s/ Lyndy Marnell________________

Name:Lyndy Marnell

Title: Trustee

 

 

 

_/s/ Jeffrey C. Pfeiffer_______________

Jeffrey C. Pfeiffer

 

REHM FAMILY LIVING TRUST

U/A/D 9/18/1996

 

 

By: _/s/ Cary A. Rehm_____________

Name:Cary A. Rehm

Title: Co-Trustee

 

 

By: _/s/ Donna M. Rehm____________

Name:Donna M. Rehm

Title: Co-Trustee

 

 

THE AM3 2012 TRUST

dated December 28, 2012

 

 

By: _/s/ Anthony A. Marnell III______

Name:Anthony A. Marnell III

Title: Co-Trustee

 

 

By: __/s/ Matthew E. Woodhead_____

Name:Matthew E. Woodhead

Title: Co-Trustee

 

 

THE ALISA ANN MARNELL 1994 TRUST

dated December 29, 1994

 

 

By: _/s/ Anthony A. Marnell III_______

Name:Anthony A. Marnell III

Title: Trustee

 

 

 

-15-

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Stockholder Contact Information

 

Stockholder Name & Address

The Woodhead Family 1999 Trust

dated December 10, 1999

(Matthew E. Woodhead and Kari R. Woodhead, Co-Trustees)

#### ########## ####,

####, ## #####

The Wells Family 2001 Trust

dated June 21, 2001

(Gregory K. Wells and Michelle K. Wells, Co-Trustees)

#### ######### ###,

#########, ## #####

Jeffrey C. Pfeiffer

##### ### ######### ###,

### ####, ## #####

Rehm Family Living Trust

U/A/D 9/18/1996

(Cary Alan Rehm and Donna Marie Rehm, Co-Trustees)

##### ##### ##### ###,

### ####, ## #####

Designated Stockholder Name & Address

The AM3 2012 Trust

dated December 28, 2012

(Anthony A. Marnell III and Matthew E. Woodhead, Co-Trustees)

### ### ####### ###,

### #####, ## #####

The Alisa Ann Marnell 1994 Trust

dated December 29, 1994

(Anthony A. Marnell III, Trustee)

### ### ####### ###,

### #####, ## #####

The Lyndy Marnell 2003 Trust

DTD 08/11/2003

(Lyndy Marnell, Trustee)

## ####### ##### ######

### #####, ## #####

 

-17-